         Case 2:19-cv-04105-JDW Document 23 Filed 07/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 RHONDA FREEMAN,                                  NO. 2:19-cv-04105-JDW

                Plaintiff

        v.

 CITY OF PHILADELPHIA, et al.,

                Defendants


                                            ORDER

       AND NOW, this 2nd day of July, 2020, upon consideration of Defendant’s Second Motion

to Dismiss for Failure to State a Claim (ECF No. 20), it is ORDERED that, for the reasons stated

in the accompanying Memorandum, the Motion is GRANTED.

       It is FURTHER ORDERED that, to the extent Plaintiff’s Amended Complaint asserts a

claim for liability under 42 U.S.C. § 1983, the claim is DISMISSED WITHOUT PREJUDICE.

To the extent the Amended Complaint asserts a claim for negligence or some other tort under state

law, the claim is DISMISSED WITH PREJUDICE.

       It is FURTHER ORDERED that Plaintiff may file a Second Amended Complaint,

consistent with this Order and the Court’s Memorandum, on or before July 17, 2020.

                                                    BY THE COURT:

                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
